Citation Nr: 1516719	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  04-28 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right ulnar release surgery performed by VA in January 2000.

2.  Entitlement to a rating in excess of 30 percent for hepatitis B, C, and D.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1975 to February 1976 and from September 1976 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 Rating Decision by the Department of Veterans Affairs (VA) Regional Office in New York City, New York, which denied an increased rating in excess of 30 percent for the Veteran's service connected hepatitis B, C, and D as well as entitlement to compensation under 38 U.S.C.A. § 1151.  Said Rating Decision also denied the Veteran's claim for service connection for depression and morphine addiction.  However a June 2014 Rating Decision granted service connection for major depressive disorder (claimed as depression with morphine addiction).  

The Board remanded this case in August 2007 and April 2010 for further development.  In April 2010, additional VA and private medical records were requested in addition to appropriate VA examinations.  

The Veteran testified at a September 2006 Travel Board hearing before a Veterans Law Judge (VLJ).  A complete transcript of the hearing is of record.  The VLJ who conducted the 2006 hearing is no longer employed by the Board.  In February 2015, the Board sent the Veteran a letter informing him that the VLJ who conducted his September 2006 hearing was no longer employed by the Board and advising him of his right to another hearing.  The Veteran advised the Board in February 2015 that he did not desire another Board hearing.  Therefore, the Board will proceed to consider the Veteran's claims.  

The Board has reviewed the paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reveals that in July 2014, 532 pages of VA treatment records were uploaded into the Veteran's "Virtual VA" file.  Said records are dated from February 2014 to June 2014, and have not been considered by the RO, as shown by issuance of the most recent Supplemental Statement of the Case (SSOC) in late June 2014  Hence, the 2014 records, described more fully below, must be considered by the AOJ in the first instance upon remand.  

Increased Rating for Hepatitis

Regarding the Veteran's claim for a rating in excess of 30 percent for hepatitis B, C, and D, the records contain a June 2014 VA inpatient treatment records which include evidence of treatment for hepatitis with additional clinical findings related to hepatitis.  These are relevant to the Veteran's claim for an increased rating for hepatitis and where not of record at the time of the most recent VA examination in May 2014.  The Veteran should be afforded an examination to address the current severity of the hepatitis condition.  

Claim for 38 U.S.C.A. § 1151 Compensation

Concerning the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right ulnar release surgery performed in January 2000, the 532 pages of uploaded records also include a February 2014 neurology inpatient consultation which assessed right ulnar nerve neuropathy status-post decompression, peripheral neuropathy, and complaints of right arm weakness and burning pain for 10 years.  The neurologist concluded that the Veteran had chronic right ulnar neuropathy.  The evidence includes a June 2014 VA neurology outpatient treatment consultation, at which time the Veteran presented with similar complaints.  Motor examination revealed mild right hypothenar atrophy, strength of 5/5 (except 4/5 for right triceps wrist extension/fingers extension).  Sensory examination showed decreased light touch (LT) and pin prick (PP) in the right 1st through 3rd digits/dorsum of the hand/medial and posterior forearm/lateral should.  Reflexes were 2+, except for 1+ in the right triceps.  The impression was identical to that given in February 2014 (i.e., current right ulnar neuropathy).  

The additional records assessing right ulnar radiculopathy are relevant to the Veteran's claim, particularly in light of instructions within the Board's April 2010 remand that the VA examiner was to discuss whether the Veteran "has additional right arm disability that is related to the right ulnar release surgery performed by VA in January 2000" as well as "whether there is any residual neuropathic pain and, if so, whether it is secondary to the surgical procedure."  Besides consideration of the 2014 records by the AOJ, a VA medical opinion is necessary to assist in determining whether the right ulnar neuropathy diagnosed in 2014 constitutes additional disability resulting from the Veteran's January 2000 VA ulnar release surgery.  See 38 C.F.R. § 3.361.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file all VA medical records since June 2014.  

2. After all available records have been associated with the Veteran's claims file, schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's service-connected hepatitis B, C, and D.  

3. After all available records have been associated with the Veteran's claims file, refer the case to an appropriate VA examiner to address the Veteran's 38 U.S.C.A. §§ 1151 claim (an examination is not required).  The examiner should offer the following opinions:  

(a) Did the Veteran sustain any additional disability as a result of VA right ulnar release surgery performed in January 2000?  If so, identify any additional disability.

(b) If additional disability was sustained as a result of the January 2000 surgery, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment?  

(c) If additional disability was sustained as a result of the January 2000 surgery, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d) If additional disability was sustained as a result of the January 2000 surgery, was it due to an event not reasonably foreseeable?

The VA examiner should provide a rationale for all opinions rendered, with references to the record.  

(4)  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.  
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




